DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 10, 2020.  Claims 12 and 14-32 are currently pending. Claims 22-31 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 12, 14-21, and 32 are examined herein. The restriction requirement mailed June 17, 2016 is still deemed proper. Applicant's elected Group I and SEQ ID NO 3 without traverse in the reply filed November 9, 2016. The search and examination of SEQ ID NO 3 has been extended to encompass SEQ ID NOs 4 and 6- 9.
Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see FIG. 1).

Declaration Filed under 37 CFR 1.132
The Declaration of Alexandra L. Howell under 37 CFR 1.132 filed December 10, 2020 has been fully considered but it currently moot because the rejection of claims 12, 14, 16-21, and 32 based upon 35 USC 103 as set forth in the last Office action has been withdrawn for the reasons discussed below.

Withdrawn Claim Rejections - 35 USC § 103
Upon further reconsideration of the claim language in which the one or more guide RNA “hybridizes” to the target HIV-1 DNA sequence, the rejection of claims 12, 14, 16-21, and 32 based upon 35 USC 103 as set forth in this and the last Office action has been reconsidered and is withdrawn. The previous art rejection did not specifically address the limitation in which the guide RNA “hybridizes” to a target HIV-1 DNA sequence according to SEQ ID NOs: 3, 4, or 6. However, the current claims remain unpatentable for the reasons discussed below.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 depends from claim 12 and recites “wherein the cas protein is cas9”. However, claim 12 already recites “a Clustered Regularly Interspaced Short Palndromic Repeats-Associated 9 (cas9) protein”. Accordingly, the recitation in claim 16 that “the cas protein is cas9” is redundant.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-21, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Claim 12 recites “A method for inhibiting the function or presence of a target human immunodeficiency virus 1 (HIV-1) DNA sequence in a eukaryotic cell comprising contacting a eukaryotic cell comprising a cellular genome and harboring a target HIV-1 DNA sequence integrated into the cellular genome with (a) one or more guide RNA, or nucleic acids encoding said one or more guide RNA, and (b) a Clustered Regularly Interspaced Short Palindromic Repeats-Associated 9 (cas9) protein, or nucleic acids encoding said cas9 protein, wherein said one or more guide RNA uniquely hybridizes with said target HIV-1 DNA sequence, thereby inhibiting the function or presence of said target HIV-1 DNA sequence, wherein said target HIV-1 DNA sequence is selected from the group consisting of SEQ ID NO:3, SEQ ID NO:6, and SEQ ID NO:4”. Accordingly, the method as claimed requires “one or more guide RNAs” that “hybridizes” with the target HIV-1 DNA sequence, wherein the target HIV-1 DNA sequence is selected from SEQ ID NOs 3, 6, or 4. However, the specification does not adequately describe a method of using a guide RNA that “hybridizes” to SEQ ID NOs 3, 6, or 4 to inhibit the function or presence of a target HIV-1 DNA sequence for the following reasons.
	The specification describes the relationship between a guide RNA transcript and a “spacer” sequence from HIV-1 LTR (see [0008]). The guidance from the specification regarding this relationship is that the guide RNA “matches target sequence”, wherein the PAM is located at the 3’ end of the target sequence (see FIG. 1). The nucleotide sequence structures of the claimed SEQ ID NOs is as follows:
SEQ ID NO 3      1 GGGCCATGTGACGAAATGCTAGG 23
SEQ ID NO 4	     1 CAGCAGTCTTTGTAGTACTCCGG 23
CGG 23

	Table 1 of the specification identifies the three nucleotides at the 3’ end of each target sequence is a PAM sequence (see underlined nucleotides) that follows the motif NGG. Accordingly, the combined teachings of the specification instruct one of ordinary skill in the art to design guide RNAs that match the first 20 nucleotides of SEQ ID NOs 3, 4, or 6.
However, the claim recites “wherein said one or more guide RNA uniquely hybridizes with said target HIV-1 DNA sequence”. The specification does not describe a single guide RNA that “hybridizes” with such target HIV-1 DNA sequences of SEQ ID NOs 3, 4, or 6 as required by the claim. The structure of a guide RNA that “hybridizes” to a target HIV-1 DNA sequence of SEQ ID NOs 3, 4, or 6 is mutually exclusive with the structure of a guide RNA that “matches” a target HIV-1 DNA sequence of SEQ ID NOs 3, 4, or 6 as described by the specification. The structure of a guide RNA designed in accordance with the teachings of the specification wherein a guide RNA “matches” the “target HIV-1 DNA sequence” of SEQ ID NOs 3, 4, or 6 having the PAM at its 3’ end refers structure that is not capable of hybridizing such the same target sequence due to insufficient sequence complementarity.
	The state of the art provided guidance that is similar to the guidance provided by the specification. The prior art teaches that Cas9 guide RNAs do not hybridize to the nucleotide sequence comprising the PAM at its 3’ end. Rather, Cas9 guide RNAs hybridize to the nucleotide sequence that is complementary to the nucleotide sequence comprising the PAM at its 3’ end. This is illustrated by Mali (Mali et al. (2013) Science, 339:824-826, and supplementary data, published online January 3, 2013) who illustrates the hybridization between a Cas9 guide RNA and the nucleotide sequence that is complementary to the nucleotide sequence that comprises the PAM at its 3’ end (see Figure 1). Mali’s disclosure that “Cas9 unwinds the DNA duplex and cleaves both strands upon recognition of a target sequence by the gRNA, but only if the correct PAM is present at 
	The specification does not describe the existence of a PAM at the 3’ end of the nucleotide sequence that is complementary to SEQ ID NOs 3, 6, or 4 in the HIV-1 LTR. The specification further does not provide guidance that a Cas9 and guide RNA that hybridizes to SEQ ID NOs 3, 4, or 6 would have the corresponding function of “inhibiting the function or presence of said target HIV-1 DNA sequence”.
	Based on the lack of guidance provided by the specification regarding a method of using guide RNAs that hybridize to SEQ ID NOs 3, 4, or 6, and in view of the mutually exclusive characteristics between a guide RNA that “hybridizes” to such target HIV-1 DNA sequences as claimed and a guide RNA that matches such target HIV-1 DNA sequence as described by the specification, and further in view of the unpredictability that a guide RNA that hybridizes with a target HIV-1 DNA sequence of SEQ ID NOs 3, 4, and 6 would be capable of inhibiting the function or presence of the HIV-1 DNA sequence, one of ordinary skill in the art would conclude that Applicant was not in possession of a method of inhibiting the function or presence of a target HIV-1 DNA sequence in a eukaryotic cell using a guide RNA that “hybridizes” to SEQ ID NO: 3, 4, or 6.
Regarding dependent claim 32, the specification similarly does not describe a method of using a guide RNA that “hybridizes” with SEQ ID NOs 7, 8, or 9 for the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth 

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites “wherein said target HIV-1 LTR sequence is SEQ ID NO: 3, and wherein said one or more guide RNA, or nucleic acids encoding said one or more guide RNA comprise the sequence of SEQ ID NO: 3”. However, claim 14 ultimately depends from claim 12 recites “wherein said one or more guide RNA uniquely hybridizes with said target HIV-1 DNA sequence”. The recitation that the guide RNA “hybridizes” with SEQ ID NO: 3 is mutually exclusive with the recitation that the guide RNA “comprise the sequence of SEQ ID NO: 3” at least because SEQ ID NO: 3 is not capable of hybridizing to itself. Accordingly, the recitation that the guide RNA “comprise the sequence of SEQ ID NO: 3” fails to include all of the limitations of the claim from which it depends, which requires that the guide “hybridizes” to SEQ ID NO: 3.
Claim 15 similarly recites “wherein said target HIV-1 LTR sequence is SEQ ID NO: 6, and wherein said one or more guide RNA, or nucleic acids encoding said one or more guide RNA comprise the sequence of SEQ ID NO: 6”. The recitation that the guide RNA “comprise the sequence of SEQ ID NO: 6” fails to include all of the limitations of claim 12 from which it depends, which requires that the guide “hybridizes” to SEQ ID NO: 6, as discussed above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 12, 2021